— Order of the Supreme Court, New York County (Hortense Gabel, J.), entered on May 25,1984, which, inter alia, awarded plaintiff wife temporary maintenance of $3,500 per week, $1,000 per week child support and $1,000 per week until *547all arrears have been satisfied, is unanimously modified, on the law, the facts and the exercise of discretion, to the extent of directing that the payments towards arrears be computed in the same proportion (3.5 to 1) as the total pendente lite award, and otherwise affirmed, without costs or disbursements.
This court’s modification is intended to clarify that portion of Special Term’s order covering arrears to conform with the pendente lite award. Considering the respective income, assets and needs of the parties, Special Term did not abuse its discretion in connection with its award of temporary maintenance and child support. Any alleged inequities in the court’s award should be resolved by means of an expeditious trial. (McKee v McKee, 96 AD2d 531; Beckwith v Beckwith, 95 AD2d 943; Rossman v Rossman, 91 AD2d 1036; Jorgensen v Jorgensen, 86 AD2d 861.) Concur — Sandler, J. P., Ross, Carro, Milonas and Kassal, JJ.